Citation Nr: 0822833	
Decision Date: 07/08/08    Archive Date: 07/17/08

DOCKET NO.  07-15 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

What evaluation is warranted for post-traumatic stress 
disorder (PTSD) from March 26, 1998?


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from November 1956 to 
September 1960.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 rating decision of the 
Manchester, New Hampshire, Department of Veterans Affairs 
(VA) Regional Office (RO).  The RO effectuated the Board's 
October 2006 grant of service connection for post traumatic 
stress disorder and assigned a 30 percent evaluation 
effective March 26, 1998.  

FINDING OF FACT

The preponderance of the evidence shows that the veteran's 
PTSD since March 26, 1998, has not been manifested by 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impaired abstract thinking; disturbance of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships. 


CONCLUSION OF LAW

Since March 26, 1998, a rating in excess of 30 percent for 
the veteran's PTSD has not been warranted.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.159, 4.2, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Board begins by noting that as service connection, an 
initial rating, and an effective date have been assigned, the 
notice requirements of 38 U.S.C.A. § 5103(a), have been met.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The 
decision of the United States Court of Appeals for Veterans 
Claims in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
spoke only to cases of entitlement to an increased rating.  
Because there is a distinction between initial rating claims 
and increased rating claims, Vazquez-Flores is not for 
application with respect to initial rating claims as notice 
requirements are met when the underlying claim for service 
connection is substantiated.  Consequently, there is no need 
to discuss whether VA met the Vazquez-Flores standard.

VA has fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording a VA examination.  
The claimant was provided the opportunity to present 
pertinent evidence.  In sum, there is no evidence of any VA 
error in assisting the appellant that reasonably affects the 
fairness of this adjudication.

The claimant was been afforded a meaningful opportunity to 
participate in the adjudication of the claim.  There is not a 
scintilla of evidence that any VA error in assisting the 
appellant reasonably affects the fairness of this 
adjudication.  Indeed, the appellant has not suggested that 
such an error, prejudicial or otherwise, exists. Hence, the 
case is ready for adjudication.  

Analysis

In an October 2006 decision, the Board granted service 
connection for PTSD.  In the December 2006 rating decision on 
appeal, the RO effectuated the Board's grant of service 
connection and assigned a 30 percent evaluation, effective 
March 26, 1998.  The veteran has appealed the assignment of 
the 30 percent evaluation, arguing that he warrants a 
100 percent evaluation.  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(Rating Schedule).  Ratings are based on the average 
impairment of earning capacity.  Individual disabilities are 
assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In cases in which a claim for a higher initial 
evaluation stems from an initial grant of service connection 
for the disability at issue, multiple (staged) ratings may be 
assigned for different periods of time during the pendency of 
the appeal.  Fenderson v. West, 12 Vet. App 119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).

With regard to psychiatric disorders, regulations provide 
that the frequency, severity, and duration of psychiatric 
symptoms must be considered as well as the length of, and the 
veteran's ability to adjust during, periods of remission.  
The evaluation assigned must be based on all the evidence of 
record that bears on occupational and social impairment and 
not merely on the examiner's assessment of the level of 
disability at the moment of the examination.  38 C.F.R. § 
4.126(a).  The extent of social impairment must be considered 
but the evaluation may not be based solely on social 
impairment.  38 C.F.R. § 4.126(b).  Finally, the evaluation 
assigned to a psychiatric disorder depends on the 
occupational and social impairment actually caused by 
psychiatric symptoms.  38 C.F.R. § 4.130.

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, which 
addresses PTSD, a 30 percent rating is warranted, for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events). 

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotypical speech; panic attacks more 
frequent than once a week; difficulty understanding complex 
commands; impairment of memory characterized by, for example, 
forgetting to complete tasks or the retention of only highly-
learned material; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.   

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in 
38 C.F.R. § 3.321 (2007) an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities.  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
32 (4th ed. 1994) (DSM-IV).

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, to include his written contentions, service 
treatment records, post-service medical records, VA 
examination reports, records from the Social Security 
Administration, and lay statements.  Although the Board has 
an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate each claim and what the evidence in the claims 
file shows, or fails to show, with respect to each claim. 
 See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000). 

After considering all of the evidence of record, the Board 
finds that the veteran's PTSD does not warrant a rating in 
excess of 30 percent.  Initially, it must be noted that the 
veteran has been diagnosed with paranoid schizophrenia, 
alcohol abuse and post traumatic stress disorder.  The 
veteran is not service connected for any other psychiatric 
disability other than PTSD.  The preponderance of the 
evidence shows that paranoid schizophrenia is the more severe 
of the veteran's multiple psychiatric disabilities.  In fact, 
the majority of medical evidence addressing the veteran's 
psychiatric disorders relates to his nonservice connected 
schizophrenia and alcohol abuse, and records from the Social 
Security Administration show that he has been granted 
benefits from that agency based on paranoia, and not post 
traumatic stress disorder.

In this regard, a December 1997 private medical record shows 
that the psychiatrist, Dr. SH, stated the veteran had severe 
symptoms associated with PTSD.  Dr. SH stated that the 
veteran developed PTSD and then "later developed a Chronic 
Psychotic Illness," which he directly linked to the 
veteran's sexual assault in service.  The RO has awarded 
service connection for PTSD only and not a psychosis.  Dr. SH 
did not distinguish between the veteran's PTSD and the 
psychotic illness.  As a result, the Board has assigned the 
private medical record lessened probative value to the extent 
that Dr. SH lumped all of the veteran's psychiatric symptoms 
together and stated that the veteran had been unable to work 
due to his "current illnesses."  

In November 1998, the veteran was seen for a VA psychiatric 
examination.  That examination did not diagnose post 
traumatic stress disorder, but rather diagnosed paranoid type 
schizophrenia and alcohol abuse.

A May 1999 report from Stratford Guidance Center noted that 
the veteran had been treated since June 1998 for complaints 
of insomnia and some persecutory delusions about homosexuals.  
The examiner opined that these symptoms may relate to post 
traumatic stress disorder.  The veteran was diagnosed with 
paranoid type schizophrenia, post traumatic stress disorder, 
and alcohol abuse.

June 2004 and January 2005 reports from Community Partners 
include diagnoses of paranoid type schizophrenia, a 
personality disorder, and alcohol abuse.  A diagnosis of post 
traumatic stress disorder was not made. 

Review of the February 2006 VA examination report shows that 
the veteran reported delusions about homosexuals, auditory 
and visual hallucinations, occasional suicidal thought, vague 
homicidal thought, frequent nightmares, occasional 
flashbacks, short term memory problems, a depressed mood, low 
energy, and difficulty sleeping.  The veteran demonstrated a 
marked diminished interest in activities, feelings of 
detachment, poor concentration, anger, irritability, 
hypervigilence, and hyperstartle reaction.  The examiners 
noted that the veteran's PTSD and schizophrenia overlapped 
"significantly," but they concluded that the majority of 
the veteran's psychiatric impairment was due to 
schizophrenia.  The examiners entered a global assessment of 
functioning score of 55 for the PTSD, reflecting their view 
that the veteran's post traumatic stress disorder was 
productive of moderate symptoms, or moderate difficulty in 
social, occupational, or school functioning.  See Diagnostic 
and Statistical Manual of Mental Disorders.  The veteran was 
able to discuss his symptoms and feelings during the 
examination, which is evidence against a finding of 
circumstantial, circumlocutory, or stereotypical speech.  The 
examiners further noted the veteran did not describe any 
long-term memory problems.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against finding that the 
evidence of record demonstrates that the criteria for the 
assignment of a 50 percent rating for post traumatic stress 
disorder have been met.  It bears emphasis that the 
overwhelming quantity and quality of the evidence dating 
since March 1998 shows that the veteran does not have post 
traumatic stress disorder, and when post traumatic stress 
disorder is diagnosed, it has been found to be productive of 
no greater than a moderate impairment.    

The Board is aware that the global assessment of functioning 
score of 55 shows examples of symptoms that are contemplated 
in the 50 percent evaluation, which could indicate that the 
veteran warrants the 50 percent evaluation.  In describing 
the veteran's symptoms due to post traumatic stress disorder 
in the 2006 examination report, however, the examiners did 
not find that the veteran had symptoms of flattened affect; 
circumstantial, circumlocutory, or stereotypical speech; 
panic attacks more frequent than once a week; difficulty 
understanding complex commands; impaired judgment; impaired 
abstract thinking; or disturbances of motivation and mood.  
Rather, in the February 2006 examination report, which was 
conducted by two professionals, they distinguished between 
the veteran's PTSD symptoms and those caused by 
schizophrenia.  Hence, the Board has assigned this 
examination report the most probative value.  These 
professionals reviewed the record, determined that the 
veteran's PTSD was no more than moderate in degree, and 
provided a rationale for their determination.  A rating in 
excess of 30 percent is not warranted for PTSD.

The Board considered whether the case should be referred to 
the Director of VA's Compensation and Pension Service for 
extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  
The veteran has not required frequent hospitalization for 
post traumatic stress disorder, and the manifestations of 
such are consistent with the assigned schedular evaluation of 
30 percent.  In sum, there is no indication that the average 
industrial impairment from the disability would be in excess 
of that contemplated by the evaluation assigned for the 
disability.  Therefore, referral of this case for extra-
schedular consideration is not in order.  See Floyd v. Brown, 
9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 
(1996).  

Finally, the Board considered the doctrine of reasonable 
doubt, however, as the preponderance of the evidence is 
against the appellant's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

An evaluation in excess of 30 percent for post traumatic 
stress disorder at any time since March 26, 1998 is denied.



_______________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


